*520Respondent’s order setting the current base rent of the loft unit pursuant to Multiple Dwelling Law § 286 (2) and 29 RCNY 2-06 was supported by substantial evidence, including a copy of the lease showing the rent most recently paid and accepted by the owner at the time of the enactment of the Loft Law (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]). The petitioner, who commenced this rent dispute application, and who had the burden of proof, failed to demonstrate that the Loft Board’s order reducing the tenant’s rent was not valid because of the tenant’s laches, waiver or estoppel. Nor does the statute of limitations of CPLR 213-a apply to units subject to Loft Board rent regulation (see Matter of Nur Ashki Jerrahi Community v New York City Loft Bd., 80 AD3d 323 [2010]). Concur — Tom, J.P., Andrias, Catterson, Richter and Abdus-Salaam, JJ.